*486Opinion op the Court by
Judge Clarke
Affirming.
The lands of appellant and appellees adjoin, and the only question at issue in this action for an injunction to prevent trespass is the correct location of the dividing lines between them. Upon that question of fact the overwhelming weight of the evidence sustains the judgment of the chancellor, both in locating the lines as described in the title papers and in sustaining in part and rejecting in part appellant’s claim by adverse possession beyond those lines.
Appellant’s complaints of the judgment are, that atone place it extends the called-for line from 52 to 80 poles, and at another place substitutes a crooked fence for a Called-for straight line; and that it awards appellees land not claimed by them or described in their petition.
That there is no merit in any of these claims is patent. The complained of extension of one of the lines was not only necessary to reach a called-for poplar corner, but also to correct an evident error in copying the called-for courses and distances into appellees’ deed from the deed of their predecessor in title; and the substitution of the fence for the line described in the deed was necessary to describe the line as established by appellant’s adverse possession for more than fifteen years beyond the called-for lines.
The claim that the land adjudged to appellees is not covered by their deed or described in the petition has no other basis than the assumption, disproved by the evidence, that the described dividing lines are properly located as claimed by appellant rather than by appellees.
Judgment affirmed.